Title: To George Washington from Richard Henry Lee, 13 June 1776
From: Lee, Richard Henry
To: Washington, George



Dear Sir,
Philadelphia 13th June 1776

I am informed that a certain Mr Eustace, now in New York, but some time ago with Lord Dunmore, is acquainted with a practise that prevailed of taking letters out of the Post Office in Virginia and carrying them to Dunmore for his perusal and than returning them to the Office again. As it is of the greatest consequence that this nefarious practise be stopt immediately, I shall be exceedingly obliged to you Sir for getting Mr Eustace to give in writing all that he knows about this business, and inclose the same to me at Williamsburg. I wish to know particularly, what Post Offices the letters were taken from, by whom, and who carried them to Lord Dunmore. This day I sett off for Virginia, where, if I can be of any service to you, it will oblige to command me. It is more than probable that Congress will order our friend Gates to Canada—His great abilities and virtue will be absolutely necessary to restore things there, and his recommendations will always be readily complied with. You will find that great powers are given to the Commander in that distant department. The system for Canada, adopted since the arrival of the Commissioners here, will, I hope, be of essential service

to our affairs. All good Men pray most heartily for your health, happiness, and success, and none more than dear Sir Your affectionate friend and obedient servant

Richard Henry Lee

